EXHIBIT 10.25
 
RELEASE


RELEASE effective as of the date set forth below, by BLINK COUTURE, INC., a
Delaware corporation with an address at c/o Regent Private Capital, LLC, 5727
South Lewis Avenue, Tulsa Oklahoma 74105 (collectively “RELEASOR”), in favor of
LATITUDE GLOBAL, INC., a Florida corporation with an address at 6022 San Jose
Boulevard, Jacksonville, Florida 32217 (“RELEASEE”).


WHEREAS, pursuant to a Termination and Release Agreement, by and among RELEASOR
and RELEASEE, dated as of December 5, 2012 (the “Termination Agreement”), the
RELEASOR, pursuant to the authorization of its Board of Directors, has agreed to
provide this RELEASE to the RELEASEE;


NOW, THEREFORE, in consideration of the sum of TEN DOLLARS ($10.00) and the
additional consideration provided pursuant to the terms of the Termination
Agreement, the receipt and sufficiency of which payment from RELEASEE is hereby
acknowledged, RELEASOR for itself and Latitude Global Acquisition Corp., a
corporation previously formed and existing under the laws of the State of
Florida and dissolved by administrative dissolution on September 28, 2012
(“Latitude Acquisition”), and their respective officers, directors,
shareholders, successors and assigns, hereby fully releases, discharges and
acquits RELEASEE and its present and former officers, directors, shareholders,
agents and attorneys, and each of their heirs, executors, administrators,
successors and assigns, from all actions, causes of action, suits, debts, dues,
sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, extents, executions, claims, and demands of any kind or nature
whatsoever, at law, admiralty or in equity which RELEASOR ever had, now has or
hereafter can, shall or may have, which are or may be based upon any facts,
acts, conduct, representations, omissions, contracts, claims, events, causes,
matters or things of any kind or character, whatsoever, existing or occurring at
any time on or before the date of this RELEASE, relating solely to RELEASEE’s
liabilities and obligations under the terms and conditions of that certain
Agreement and Plan of Merger by and among RELEASOR, Latitude Acquisition and
RELEASEE, dated as of November 10, 2011; provided, however, that RELEASOR shall
not release RELEASEE with respect to any of its obligations under the
Termination Agreement.


This RELEASE may not be changed orally.


IN WITNESS WHEREOF, the RELEASOR, through the acts of its properly authorized
officers, has hereunto executed this RELEASE as of the 6th day of December 2012.





 
BLINK COUTURE, INC.
         
 
By:
/s/ Lawrence Field      
Lawrence Field
      Chief Executive Officer          



 
1

--------------------------------------------------------------------------------

 


STATE OF      Okla                      )
     ss:
COUNTY OF  Tulsa                    )




On the 6th day of December, 2012, before me, the undersigned, personally
appeared LAWRENCE FIELD on behalf of BLINK COUTURE, INC., and personally is
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity as Chief Executive Officer, and
that by his signature on the instrument executed the instrument on behalf of
BLINK COUTURE, INC.



             
 
  /s/ Yvonne G. Byard        Notary Public                  



 
2

--------------------------------------------------------------------------------


 
 



